PER CURIAM:
Claimant was operating his 1986 Chevrolet Celebrity on West Virginia Route 4 in Marion County at approximately 3:00 p.m. on February 13, 1990, when his vehicle struck a hole in the road. The vehicle sustained damage to a tire which claimant replaced at a cost of $48.76.
Claimant testified that the road is “full of potholes. ” He had reported the condition of the road to the respondent on tow occasions prior to the date of this incident. He was unable to avoid the hole as a coal truck was approaching him in the opposite lane and he was driving “at the edge of the road” to avoid being crowded. The hole, located on the right edge of the road, was approximately eighteen inches in diameter and six inches in depth. Claimant was aware that the hole was in the road.
The Court is of the opinion that claimant has established that respondent had actual notiee of the condition of the road. This particular hole was deep and constituted a hazard to travelers on the State road. As the claimant has established negligence on the part of the respondent, the Court is of the opinion to make an award to claimant for the damaged tire.
The Court therefore makes an award to claimant in the amount of $48.76.
Award of $48.76.